INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, (this “Agreement”) is made and effective as of
      , 2016 by and between Federal Home Loan Bank of Topeka (“FHLBank”), and
      , a director of FHLBank (the “Director”). This Agreement replaces in its
entirety any indemnification agreement previously entered into between the
Director and FHLBank, which shall be terminated on the effective date of this
Agreement.

RECITALS

WHEREAS, Section 8.3 of FHLBank’s Amended and Restated Bylaws (“Bylaws”)
provides FHLBank’s directors with certain rights to indemnification; and

WHEREAS, FHLBank desires to supplement its contractual duty and obligation to
indemnify its directors in accordance with Section 8.3 of FHLBank’s Bylaws by
entering into indemnification agreements with its directors that provide
materially similar indemnification rights and duties as provided in the Bylaws;
and

WHEREAS, FHLBank desires to attract and retain qualified individuals to serve as
directors; and

WHEREAS, this Agreement is being entered into as part of the Director’s total
consideration for serving as a director of FHLBank; and

WHEREAS, the Director desires to serve and continue to serve as a Director of
FHLBank and to enter into such an agreement to supplement the indemnification
rights provided in the Bylaws.

NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, FHLBank and the Director do hereby covenant and agree as follows:

AGREEMENT

1. Actions Not By or in the Right of FHLBank. FHLBank shall indemnify the
Director, if the Director was or is a party, or is threatened to be made a
party, to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, other than an action,
suit or proceeding by or in the right of FHLBank, by reason of the fact that the
Director:



  (i)   is or was a director of FHLBank, or



  (ii)   is or was serving at the request of FHLBank as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, or



  (iii)   rendered or attempted to render emergency aid including, without
limitation, first aid, rescue breathing, cardiopulmonary resuscitation, or use
of an automated external defibrillator, on FHLBank premises or at any
FHLBank-sponsored event, function or activity, if the Director is or was a
director of FHLBank at the time of such action or actions,

against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement, actually and reasonably incurred by the Director in connection
with such action, suit or proceeding, if the Director acted in good faith and in
a manner the Director reasonably believed to be in, or not opposed to, the best
interests of FHLBank; and, with respect to any criminal action or proceeding,
had no reasonable cause to believe the Director’s conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Director did not act in good faith and in
a manner which the Director reasonably believed to be in, or not opposed to, the
best interests of FHLBank, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Director’s conduct was
unlawful.

2. Actions By or in the Right of FHLBank. FHLBank shall indemnify the Director
if such Director was or is a party, or is threatened to be made a party, to any
threatened, pending or completed action, suit or proceeding, by or in the right
of FHLBank to procure a judgment in its favor by reason of the fact that the
Director is or was a director of FHLBank, or is or was serving at the request of
FHLBank as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees) actually and reasonably incurred by the Director in
connection with the defense or settlement of such action or suit if the Director
acted in good faith and in a manner the Director reasonably believed to be in,
or not opposed to, the best interests of FHLBank and except that no
indemnification shall be made in respect to any claim, issue or matter as to
which the Director shall have been adjudged to be liable to FHLBank unless and
only to the extent that the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Director is reasonably and fairly
entitled to indemnity for such expenses which the court shall deem proper.

3. Success on the Merits or Otherwise. To the extent that the Director has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1 or 2, or in defense of any claim, issue or
matter therein, the Director shall be indemnified against expenses actually and
reasonably incurred by the Director in connection therewith, including attorney
fees.

4. Determination to Indemnify. Any indemnification under Section 1 or 2 hereof,
unless ordered by a court, shall be made by FHLBank only as authorized in the
specific case upon a determination that indemnification of the Director is
proper in the circumstances because the Director has met the applicable standard
of conduct set forth in Section 1 or 2. Such determination shall be made (1) by
FHLBank’s board of directors (“Board”) by a majority vote of a quorum consisting
of directors who were not parties to such action, suit or proceeding
(hereinafter referred to as “disinterested directors”), or (2) by a committee of
disinterested directors designated by majority vote of disinterested directors,
even though less than a quorum; or (3) if such a quorum is not obtainable, or
even if obtainable, if a quorum of disinterested directors so directs, by
independent legal counsel in a written opinion

5. Advance Payment of Expenses. Payments of expenses, including attorneys’ fees,
incurred by the Director in connection with a civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by FHLBank in advance of
the final disposition of such action, suit or proceeding, beginning thirty
(30) days from the date of receipt by FHLBank of the Director’s written
application for indemnification, including a certification and supporting
statement of the Director’s belief that he or she ultimately will become
entitled to indemnification under this Agreement and an undertaking by or on
behalf of the Director to repay such amount if it shall ultimately be determined
that the Director is not entitled to indemnification by FHLBank as authorized in
this Agreement.

6. Indemnification not Exclusive. The indemnification and advancement of
expenses provided by, or granted pursuant to, the other sections of this
Agreement shall not be deemed exclusive of any other rights to which the
Director when seeking indemnification or advancement of expenses may be entitled
under any bylaw, agreement, vote of disinterested directors or otherwise, both
as to action in the Director’s official capacity and as to action in another
capacity while holding such position.

7. Limited Application to Persons Serving as Agents. Notwithstanding anything in
this Agreement to the contrary, FHLBank shall not be required to indemnify the
Director who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that the
Director is or was an officer or employee of FHLBank, if such action, suit or
proceeding is based upon or arises out of actions taken by the Director in his
or her capacity as an agent of the Federal Housing Finance Agency and/or the
Federal Savings and Loan Insurance Corporation, or their successors or
predecessors.

8. Right to Indemnification Not to be Terminated or Diminished. In consideration
of the Director’s continued service to FHLBank, the right of the Director to
indemnification or advancement of expenses under this Agreement shall not be
terminated, impaired or diminished by FHLBank, and the Director shall continue
to be entitled to indemnification and advancement of expenses under this
Agreement notwithstanding any termination or amendment of this Agreement after
the occurrence of the act or omission that is the subject of the civil,
criminal, administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought, unless the provision in
effect at the time of such act or omission explicitly authorizes such
elimination or impairment after such action or omission has occurred.

9. Continuation of Right to Indemnification. The indemnification and advancement
of expenses provided by, or granted pursuant to, this Agreement shall continue
after the Director ceases to be a director and shall inure to the benefit of the
heirs, executors and administrators of the Director. Expenses (including
attorneys’ fees) incurred by the Director, who ceases to be an officer of
FHLBank, in connection with a civil, criminal, administrative or investigative
action, suit or proceeding may be paid in advance upon such terms and
conditions, if any, as the Board deems appropriate, including that no such
advance payment shall be made, or continued to be made, if at any time a
disinterested majority of a quorum of FHLBank’s directors reasonably concludes
that the Director would not likely become entitled to indemnification under this
Agreement. In the case of such a finding, advanced payments to which the
Director is determined not entitled under this paragraph shall be reimbursed to
FHLBank. Nothing in this Section 9 shall prevent FHLBank from imposing such
contractual conditions on the advance payment of costs and expenses to the
Director, as a former director of FHLBank, as FHLBank deems warranted to protect
its interests.

10. Contractual Right to Indemnification. The right to indemnification and
advancement of expenses provided by, or granted pursuant to, this Agreement
(1) shall be retroactive and shall be available with respect to events occurring
prior to the adoption hereof, (2) shall continue to exist after the termination
or amendment of this Agreement, with respect to actions, suits or proceedings
based on or arising from the Director’s service to FHLBank prior to the
termination or amendment of this Agreement and (3) consistent with Section 9
above, shall inure to the benefit of the heirs, executors and administrators of
the Director.

11. Definitions. For purposes of this Agreement, references to “other
enterprise” shall include employee benefit plans; references to “fines” shall
include any excise taxes assessed on the Director with respect to any employee
benefit plan; and references to “serving at the request of FHLBank” shall
include any service as an officer or employee of FHLBank which imposes duties
on, or involves services by the Director with respect to an employee benefit
plan, its participants and beneficiaries; and a person who acted in good faith
and in a manner he reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of FHLBank” as referred to in this
Agreement.

12. Miscellaneous. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes, be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof. No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by each of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with the laws of
the State of Delaware.

[The remainder of this page is left intentionally blank.]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

FEDERAL HOME LOAN BANK OF TOPEKA

By:       
Andrew J. Jetter
President and CEO


DIRECTOR:

      
Name:

2